Case 1:19-cv-02392-GLR Document 1 Filed 08/19/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR

Baltimore Maryland 101 W Lombard Street, Baltimore, MD 21201

 

 

WANT, Jerome : FILED ENTERED
511 W. Washington Street oo geen RECEIVED
Hagerstown, MD 21740 nae

Plaintiff AUG 1.9 2019 Mt

a orca er SIRaLSae
DEPuTy

Verizon Communications & Verizon of wy
Maryland ] CASE NO. .
13100 Columbian Pike :
Silver Spring MD 20904 GLR ! 9 CVe2 3 9 é

Communications Workers of America
501 Third Street NW
Washington, DC 20001

Public Service Commission of Maryland
6 St Paul Street 16" Fl

Baltimore, MD 21201

 

STATEMENT OF CLAIM

Verizon Communications, through its wholly owned subsidiary, Verizon Media,
(formerly, the wholly owned subsidiary known as Oath Communications which was the former
wholly owned subsidiary of Verizon (aka V) known as Yahoo Communications has prevented
the Plaintiff from conducting business by failing to transfer the email accounts and website after
purchasing web hosting services from Yahoo in October 2018. The plaintiff was without these
services for a five (5) month period at the most critical time of year for consultants, November
to January, which is when consultants are approached for proposals for the following year and
when consultants notify companies of their services. Attempts to obtain support from the

highest levels of the company, Oath inc. at that time, failed after spending days on the phone
Case 1:19-cv-02392-GLR Document 1 Filed 08/19/19 Page 2 of 11

€

with incompetent representatives in the US, India and other parts of the globe who never restored
the hosting.

Further and separately, V residence service cut off residence service to the Plaintiff at his
home allegedly for being rude. In fact, the defendant repeatedly failed to correct problems with
his residence service after more than two dozen requests for help. Specifically, the plaintiff had
asked for a non-listed number to prevent sellers and robo callers from contacting him at his home
number (Plaintiff was receiving up to 7-8 robo calls per hour at times). CS reps were
especially rude, deliberately unhelpful, racist and obstructionist, especially when dealing with
reps in NYC. They refused to non list the number saying they had no such request in their record.
Since he became a management consultant more than thirty years earlier, he has ALWAYS had
his residence service unlisted. The only help provided was from an individual in the MA. CS
Office, but, in the end, they never followed through as promised to have his number unlisted.
DAMAGES are demanded in the amount of $2,852,520 plus punitive damages as outlined
below from Verizon. $1,000,000 in damages are demanded from the Maryland Public Service
Commission for not protecting the rights of the consumer as outlined in their mission statement,
and $1,000,000 as outlined from the Communications Workers of America.

VENUE

Due to diversity of the parties and that two of the three parties are domiciled in Maryland

and as Federal issues are involved, this court is the proper venue for this matter.
BACKGROUND

In March and April, 2017, the Plaintiff attempted to order and have installed Verizon

phone and internet service with Verizon at a former address. Each of the fourteen (14) times

that he called, he was either disconnected or subjected to no less than a forty five minute
Case 1:19-cv-02392-GLR Document1 Filed 08/19/19 Page 3 of11

process to apply over the phone for that service—after waiting on hold for never less than thirty

(30) minutes). Seven times, the order was approved but after each approval process

and promise that “you will receive a call notifying you when your service will be installed.” no
one called to schedule service and service was not instalied. Each time that the Plaintiff called
back to obtain an installation date and time, he was told that “your order was lost” or “we have

no record of it or some similar statement from the representative and that Plaintiff had to apply
all over again. Plaintiff, finally contacted Kenneth Dixon (EVP of customer service

operations) and Lowell McAdam’s (CEQ) via writing to HQ office in New York. Only then was
the service approved and finally installed with the installation fees being waived given the

HUGE inconvenience caused by Verizon personnel. When the plaintiff did complete the order,
he made clear that the service was to be non-listed. Nevertheless, it was always listed. At this
point, it should be noted, that before he was seriously injured and disabled cight years earlier,
preventing him from working, Plaintiff was a leading change strategy, organization and
management effectiveness consultant to a number of industries, MOST ESPECIALLY TO THE
TELECOM INDUSTRY, as he consulted at various times to six of the original seven Baby Bells
and other non Bell companies and their CEOs and other senior executives. The lone exception
was NYNEX which became Verizon (after acquiring Bell Atlantic). Want had conducted the first
corporate culture audit and change planning engagement for a Bell company (US West) after the
divestiture of AT&T as well as similar consulting to other telecom companies. Plaintiff DID
know former CEO Ivan Seidenburg to whom he had advised on issues related to leadership team
effectiveness consulting based on the referral by the entire leadership team at Beil Atlantic.
Plaintiff understands the cultures of these large telecom organizations and how they function.
Interestingly, in the same period, Plaintiff had another encounter with Verizon/Bell Atlantic
which is germane to this complaint. While living in the NY area, Want required open heart
surgery and moved into the home of a family member in northern New Jersey to the third floor

where that family could take meals to him and help him up and down the stairs to the third floor
Case 1:19-cv-02392-GLR Document 1 Filed 08/19/19 Page 4 of 11

level where he resided for his recovery. He made numerous calls to the phone company at that
time to have phone service installed on that third floor before his surgery so that he would not be
stranded. No one from the company came to install the service for any of the promised dates over
a two week period. At the last minute, the family had to leave town for a family emergency
leaving the Plaintiff alone on the third floor after his surgery (it took him ten full minutes to
climb to the third floor --typical of open heart surgery patients). Want was even calling from his
hospital bed to senior executives to have the phone installed. It was not installed until after he
was home from his surgery. That was accomplished only after calling Kevin Pennington, EVP of
HR at Bell Atlantic who was horrified by the company’s failures. Plaintiff also called the
secretary of CEO Ivan Seidenburg of NYNEX, Judy Michelle, who was also shocked and who
tried to assist, but again, the phone was not installed for several days after plaintiff returned to
the hospital (Plaintiff left front door unlocked with a note on it for V installers to let themselves
in since he could not walk the steps himself).

When Plaintiff set up service in 2016, he specifically ordered that his phone number NOT
be listed. In the course of the past year, Want made a number of complaints to the Maryland
Public Service Commission (PSC), after failed calls to Verizon, asking for his phone number to
be changed as he was being overwhelmed with spam calls (even interrupting calls while he was
on other calls). Like the feckless bureaucracy that it is, the PSC did nothing. Verizon DID
initiate a complaint against Want for supposedly being rude and abusive to Verizon personnel
when calling (that will be addressed later). .

On or about November 19, Plaintiff called Verizon and asked that the service be moved
to a different address. While attempting to move his service, an attempt was made to obtain a.
different number (and one easy to remember for himself and for a family member who was
developmentally disabled who called him). At that time it was learned from the V rep. that his
number was never unlisted and “it was too late to un-list it for the upcoming year.” He had been
told that he could have the number changed without any additional costs within thirty (30)days
of setting new service. The numbers offered were not satisfactory and a later call would be

4
Case 1:19-cv-02392-GLR Document 1 Filed 08/19/19 Page 5 of 11

made to V for a new set of numbers from which to choose. During that call, the rep made clear
that Want was listed as an “excellent” customer as he has paid his bills in a timely manner. That
particular rep was located in the Massachusetts calling center. The V people in MA are clearly
more helpful—when you can reach them—than those in NY. Not so in other cases as will be
described. |

Service was to be started at the new address on Saturday, November 24 according to the
rep in Massachusetts. No one from Verizon came. Want was able to connect the phone to a jack
at the new address, but he had no internet which was critical. Want called V and was only able
to reach a recorded line that stated that “your service is scheduled to be installed no later than
Monday, November 26.” Also on that Saturday, the 24", Want called separately and received
people in the Philippines who did not seem to understand that he wanted to change his number to
something more easily remembered and to confirm that service would start on Monday 26".
After several more calls, Want reached someone in the Phillippines who did seem to understand
English and who seemed to t know what to do. She gave the Plaintiff several numbers from
which to choose for his new number and he chose 301-797-4226 (this was similar to his old
number and it was an exchange from Hagerstown). The rep she said she would send it in.
Unknown to Want was the fact that the former rep from MA assigned a random number (301)
739-7175 but did not report it to Want. Plaintiff happened to call his primary care physician on
Monday, the 26" and had to learn from him what his number was. Unknown to the Plaintiff, the
physician had been trying to reach Want for several days but could not .

Want waited around on Monday and no one from Verizon came. Neither was internet
working. He called again and received the recorded line which this time said service would be
started on Tues, the 27". He waited around again but no one from Verizon came to install
service. He and a family member also call the local business office but he received no
assistance. He and a family member kept calling for the next several days, always receiving
people in India or the Philippines who did not seem to understand what to do and it became clear
that they were not connected in to the US. On about Wed. the 28", plaintiff reached a “Louis” in

5
Case 1:19-cv-02392-GLR Document1 Filed 08/19/19 Page 6 of 11

NY and explained the problems—no connection and no new number. It was at that time that he
was told by Louis that he had a randomly assigned a number, which Plaintiff did not know about,
and what it was. Want had been told by a rep in the Philippines that the number that he had
requested would be assigned, but it was not. Louis promised to get the problems straightened out,
and Louis said he would definitely connect him to someone in the US who would correct the
problems. Want asked Louis to stay on the line and to not connect him to the Philippines. Louis
did not stay on the line and he connected Want to a recording which said he had an eighteen to
twenty one minute wait or be called back in that period of time. After an hour and a half of
waiting, Want received no call back. This continued to the end of the week. On the 28", a rep in
NY was reached “Vicki” who would not help and who steadfastly refused to connect Want to a
supervisor (in MA. reps were willing to connect to a supervisor but not NY reps). Later, a call
was again made and this time it was accepted by a Brandy, in NY, who was also insistent on not
getting a supervisor. By this time, Want and a family member had made at least thirty calls to V
most of the time not receiving anyone to help or receiving people overseas who did not know
how to help. These foreign reps were absolutely incompetent and not understanding of the
issues.

On the 28" Want reached a Mr. Yarmworth, in the Hagerstown area, who had come out
at a previous address to ensure proper installation.. Yarmouth was clearly unwilling to help and
he insisted that he record the conversation. Neither did his supervisor, Donald Townes, indicate
any willingness to help and HE was sent out in the spring of 2017 to make sure that that
installation was made correctly at that time given all of the failures. AS IT TYPICAL WITH
FROZEN BUREAUCRATIC ORGANIZATIONS, they will continue to make mistakes but they
no longer are responsive later to customer legitimate complaints (see appendix A) and they
become PREDATORY as they retaliate against customers.

On the morning of the 29", Want received an overnight letter from a V attorney, onV
letterhead with no return address or phone, noting that his service was being cut off on
December 12 for abusing V reps. With no internet, Want had already run up a large bill for just

6
Case 1:19-cv-02392-GLR Document 1 Filed 08/19/19 Page 7 of 11

calling directory assistance for numbers. In attempting to obtain a number for corporate at V, a
directory assistance operator said there was none listed but what was the issue. She had the
good sense to connect Want to “Executive Escalations.” Want reached one person there who
was willing to help to get internet restored, for at least the week he had left. She worked
diligently on the matter and could completely understand the problems plaintiff was having,
especially since the plaintiff is DISABLED PER THE AMERICANS WITH DISABILITIES
ACT OF 1991. Several medical professionals have declared the Plaintiff disable for his spinal
injuries (and other injuries to the spine and torso) as well as for having part of a lower limb
amputated in just the past year (Appendix IT). Want was also troubled by a virulent MRSA virus
which required surgery and had not yet healed four months later which will probably require .
another course of antibiotic infusion therapy and surgery. When Want fractured his spine, he had
to give up his car to his company, but he expected to have another after his case was settled(

not surprisingly, the attorney abandoned the case without telling Want after Want relocated to
Hagerstown to oversee the care of an invalid family member as Want could no longer work. That
attorney had a reputation for abandoning PI cases and had been disciplined for it). AS SUCH,
Want has been limited to the local bus service (not at all satisfactory) and walking when he
could (but no longer given increasing problems with his back and having had part of a lower
limb amputated). Therefore, Want is even more reliant on his internet connection. Additionally,
Want was warmed by the V attorney, that he should not attempt to have internet service
connected (Appendix 3)

Despite his limitations, Want has been attempting to obtain consulting (as he can use car
service and airplanes paid for by clients) as his financial situation has deteriorated along with his
health. An interim service by a local company could not keep service connected for Want due
to incompetence typical of the merchants/service providers in this area. Plaintiff can no longer
do this without internet and phone. Other problems that have been created include:

1. Not being able to down load postage labels such as Priority Mail from the USPS Click N Ship
site. Plaintiff cannot easily go to the PO and cannot stand in line which is always long and then

7
Case 1:19-cv-02392-GLR Document 1 Filed 08/19/19 Page 8 of 11

walk home..

2. He cannot shop on line. It is nearly impossible to shop on line via the internet as he has had to

go to the library which is actually too far to walk.

3. He cannot connect to an invalid family member via internet and soon will also be without

phone. A cell phone does not work for Want as his office style phone at home has stored

numbers for easy access and dialing.

4. Want’s PCP wanted him to be able to connect via internet, as he has in the past, for medical

updates after hours as office hours are not good times to talk on the phone

5. He cannot do any kind of research without the internet which he uses for writing articles and

books (Plaintiff has authored and had published three business books, one of which was

published just last year and another was a past best seller).

6. He cannot even find the contact information for companies or research executive staff for

marketing purposes as he has in the past |

7, Plaintiff has always used the internet to reserve a para-transit to get around town. Now he

cannot connect to them to make such reservations making it more difficult to do via phone.

8. No company could find Plaintiffs website from November to mid March and Plaintiff did not

have any business webmail to contact companies for that period.

The consequences to the Plaintiff have been catastrophic.

Plaintiff cannot:

t Conduct online banking and just the previous night, overdrew his account incurring a penalty

fee. Plaintiff has not overdrawn an account in several years.

2 Connect with care givers to an invalid family member to monitor her care and condition.

3. Engage in online shopping which 1s critical to the plaintiff as a disabled American who is
limited in how much shopping he can do at brick and mortar stores.

4. Research online, especially for business marketing.

5. Connect with friends and family.

6. Reserve para-transit which is critical as the company does not like leaving messages

8
Case 1:19-cv-02392-GLR Document1 Filed 08/19/19 Page 9 of 11

and the voice notification frequently cuts out with scheduled pick up times.
7. Pay bills on line
8. Keep in contact with physicians, especially PCP who does not have time during his practice

hours during the day to talk. This allows him to give instructions over the phone and to

send and receive confidential documents with patients which he prefers.
9, Communicate with prospective clients or do any marketing/ research to obtain
consulting.
10. Send proposals etc to prospective clients and allow them to email questions.

COMPLAINT
COMES NOW THE PLAINTIFF, Jerome Want, with his complaint against Verizon et al

for the following violations and offenses:
COUNT 1. Breach of contract Verizon has a contractual obligation to provide more than just
dial tone. It is obligated to provide reliable and on time connection and support service to its
customers especially for the installation and maintenance of service which it has failed to do.
COUNT 2. Malfeasance Verizon and its employees have repeatedly and knowlingly failed to
provide competent, accurate and reliable service to correct problems causing harm to the
Plaintiff.
COUNT 3. Retaliation Verizon personnel, especially in its customer service operations and
in their Maryland and local area offices have retaliated against Want for making legitimate
complaints— complaints made in a proper and professional manner. Nevertheless, their
constant malfeasance and negligence and their suspension of internet without notice clearly
constitutes retaliation which is in violation of FCC Code and ADA rules. After a long history
of errors and deliberate retaliation, this customer has reached the end of his patience. As an
expert on corporate culture, especially within the telecom industry, the plaintiff is well aware
that people within companies engage in what is called “projection of blame,” a moderately
severe psychoneurotic defense mechanism that plagues most work places and especially Frozen
and Predatory business cultures (see Exhibit 1) such as Verizon.

9

 
Case 1:19-cv-02392-GLR Document1 Filed 08/19/19 Page 10 of 11

high school. He later developed and Jed a special school and mental health treatment center for
children and teens from a hard core inner city school district which received national recognition.
Racism is not limited to one race.

COUNT 9. Restraint of Trade, by suspending service, especially internet service, the
defendant denied the plaintiff his right to seek and maintain work. Much of what the plaintiff is
now able to do involves editing and writing books (though he has no contract to do so within the
seventeen months). More important, defendant failed to properly migrate his business internet
site and webmail to Yahoo. He lost years of webmail contacts. In addition, Plaintiff is
attempting to obtain consulting to regain a measure of independence. The internet is also
necessary to send proposals technical information etc. (business of this kind is now conducted
over the internet—not via the mails).

COUNT 10. Violation of First Amendment Rights. By denying the plaintiff access to the
internet, the defendant violates plaintiffs rights to free expression and communication with
others.

DAMAGES
Plaintiff now petitions this court to award the following damages.

Compensatory damages in the amount of $252,478 (including for phone service of past twenty

months)
Punitive damages in the amount of $2,000,000,000 for lost consulting opportunities for a
total of $2,000,252,478

from Verizon Communications AND $1,000,000 in damages from the CWA AND another
$1,000,000 from the Maryland Public Service Commission for its failure to protect this
consumer. Court costs are also demanded.

Courts are now considering “reprehensibility” in claims as in State Farm v. Campbell
(2013). This amount is not excessive in light of the defendant’s overall profits and income
calculated in the hundreds of billions and how they have done absolutely nothing to improve its
culture and especially its CUSTOMER SERVICE. As such, the Plaintiff demands $1,000,

li
Case 1:19-cv-02392-GLR Document1 Filed 08/19/19 Page 11 of 11

000,000 for their repeated and persistent reprehensible conduct. It must serve as a warning to
such “beyond human scale companies” that their size does not give them the right to act
recklessly and outside the public good while trying to hide behind tariffs of each state which they

lobby legislatures to enact.

Res cotfully suomi

   

rome Want, PhD. Plamtiff

August 16, 2019

    

12
